On Petition for Kehearing.
Watson, J.
The appellees’ counsel filed their petition for rehearing herein and assigned five causes therefor, but they may be properly stated as follows: (1) That the *504court erred in holding that the appellants are entitled to have the allowance of a general claim in their favor against the estate of appellee Highland set off against the judgment in rem. (2) The court erred in holding that the appellants were entitled to an injunction to stop the sale, by the sheriff, of their real estate upon the judgment in favor of appellee Highland’s estate.
5. As to the first cause we are confronted at the very threshold, in the consideration of this case, with the statute set out in the original opinion herein, which says in plain words that when cross-demands have existed between persons, under such circumstances that one could be pleaded as a counterclaim or set-off to an action between the parties, neither can be deprived of the benefit thereof by death or assignment. In the case at bar Highland bought the claim, in his lifetime, from Lizzie O. Chenoweth, but it was not assigned of record until after his death. The appellants had a claim pending in the Huntington Circuit Court against John Highland at the time of his death, which was afterwards found to be a valid claim by the court, and a judgment awarded against his estate in favor of the appellants. It cannot be contended that the claim did not exist during the lifetime of Highland, or, in other words, at the time of his death there did not exist between the parties cross-demands. Highland had bought-the judgment, but the same had not been assigned of record. The appellants had a suit pending against Highland. The fact that it had not been reduced to a judgment makes no difference. It was a valid claim against him and is now against his estate. Schoonover v. Quick (1861), 17 Ind. 196, 197; Porter v. Roseman (1905), 165 Ind. 255; Morrison v. Jewell (1852), 34 Me. 146; 25 Am. and Eng. Ency. Law (2d ed.), 533.
*5056. *504Courts do not do or require idle things. If John Highland were alive, could it be said that the court would re*505quire him to pay the appellants, and in turn the appellants to pay John Highland? We think not. The law does not enlarge the rights of an administrator beyond the rights of the deceased if he were alive, but the administrator stands as the representative of the deceased, in his place and in his stead, with no greater or less power:
7. As to the second proposition. It has been said: “The absence of a plain and adequate remedy at law affords the only test of equity jurisdiction, and the application of this principle to a particular case must depend altogether upon the character of the case as disclosed in the pleadings.'’ Watson v. Sutherland (1866), 5 Wall. 74, 18 L. Ed. 580. See, also, Miller v. Bower (1902), 30 Ind. App. 116; Chappell v. Jasper County, etc., Gas Co. (1903), 31 Ind. App. 170, 172; Bishop v. Moorman (1884), 98 Ind. 1, 4, 49 Am. Rep. 731; Carmel Nat. Gas, etc., Co. v. Small (1898), 150 Ind. 427, 430. It is true, if the remedy at law is sufficient and affords the parties adequate means to settle their controversy, equity will not intervene by way of injunction, but a legal remedy must be so clear, practical and efficient that the ends of justice may be reached between the parties as the remedy_in equity, and, unless it is so, the granting of an injunction is proper.
8. It cannot be said, and it is not true, that appellants’ remedy at law was .as adequate and efficient to prevent a cloud being cast upon their title as the remedy in equity by injunction. In the case at bar, in the light of the cases cited in the original opinion and the foregoing authorities, it is very clear that the remedy in equity could alone afford proper and adequate relief, and that the ends of justice required the injunction to be issued.
The petition is therefore overruled.